Exhibit 10.23

FOURTH AMENDMENT

THIS FOURTH AMENDMENT (the “Fourth Amendment”) is made and entered into as of
February 14, 2017, by and between MA-100 SUMMER STREET OWNER, L.L.C., a Delaware
limited liability company (“Landlord”) and RAPID7, INC., a Delaware corporation
(“Tenant”).

RECITALS

 

A.

Landlord and Tenant are parties to that certain Office Lease Agreement dated
November 11, 2013 (the “Original Lease”), which Original Lease has been
previously amended by that certain commencement letter dated May 7, 2014, by
that certain First Amendment dated April 10, 2015 (the “First Amendment”), by
that certain Second Amendment dated August 17, 2015, and by that certain Third
Amendment dated April 11, 2016 (collectively, the “Existing Lease”). Pursuant to
the Existing Lease, Landlord has leased to Tenant space currently containing
approximately 66,138 rentable square feet (the “Original Premises”) comprised of
(i) 37,873 rentable square feet on the 13th floor, (ii) 8,696 rentable square
feet on the 14th floor, (iii) 14,372 rentable square feet known as Suite 1401 on
the 14th floor and (iv) 5,197 rentable square feet known as Suite 1405 on the
14th floor of the building commonly known as 100 Summer Street located at 100
Summer Street, Boston, Massachusetts 02110 (the “Building”).

 

B.

Tenant has requested that additional space containing approximately 8,691
rentable square feet known as Suite 1400 on the 14th floor of the Building shown
on Exhibit A hereto (the “Suite 1400 Expansion Space”) be added to the Original
Premises and that the Existing Lease be appropriately amended and Landlord is
willing to do the same on the following terms and conditions. The Existing Lease
as amended by this Fourth Amendment is herein referred to as the “Lease”.

NOW, THEREFORE, in consideration of the above recitals which by this reference
are incorporated herein, the mutual covenants and conditions contained herein
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Landlord and Tenant hereby amend the Existing Lease and
agree and represent as follows:

 

1.

Expansion and Effective Date.

 

  1.01

Effective as of the date (the “Suite 1400 Expansion Effective Date”) that is the
later of (i) November 1, 2017, and (ii) the date that Landlord delivers to
Tenant exclusive possession of the Suite 1400 Expansion Space vacant, broom
clean, and free of all occupants and debris, and free of all tel/data wiring,
the Premises, as defined in the Lease, shall be increased by the addition of the
Suite 1400 Expansion Space, and from and after the Suite 1400 Expansion
Effective Date, the Original Premises and the Suite 1400 Expansion Space,
collectively, shall be deemed the Premises, as defined in the Lease. The target
Suite 1400 Expansion Effective Date is November 1, 2017. The Term for the Suite
1400 Expansion Space (the “Suite 1400 Expansion Space Term”) shall commence on
the Suite 1400 Expansion Effective Date and end on the Termination Date (i.e.,
August 31, 2019). The Suite 1400 Expansion Space is subject to all the terms and
conditions of the Existing Lease except as expressly modified in this Fourth
Amendment and except that Tenant shall not be entitled to receive any
allowances, abatements or other financial concessions granted with respect to
the Original Premises unless such concessions are expressly provided for in this
Fourth Amendment with respect to the Suite 1400 Expansion Space.

 

  1.02

The Suite 1400 Expansion Effective Date shall be delayed to the extent that
Landlord fails to deliver possession of the Suite 1400 Expansion Space in the
condition required herein for any reason, including but not limited to, holding
over by prior occupants. Any such delay in the Suite 1400 Expansion Effective
Date shall not subject Landlord to any liability for any loss or damage
resulting therefrom except as expressly provided in this Section 1.02. If the
Suite 1400 Expansion Effective Date is delayed, the Termination Date under the
Lease shall not be similarly extended. Notwithstanding the foregoing, if the
Suite 1400 Expansion Effective Date has not occurred by December 1, 2017 (the
“Outside Delivery Date”), Tenant shall be entitled to a rent abatement following
the Base Rent Abatement Period (as herein defined) of $1,333.41 for every day in
the period beginning on the Outside Delivery Date and ending on the Suite 1400
Expansion Effective Date. Landlord and Tenant acknowledge and agree that:
(i) the determination of the Suite 1400 Expansion Effective Date shall take into
consideration the effect of any delays caused by Tenant such that possession of
the Suite 1400 Expansion Space shall be deemed to be delivered to Tenant in the
condition required herein on the date that Landlord could reasonably have been
expected to deliver possession of the Suite 1400 Expansion Space in the
condition required herein absent any delays caused by Tenant; and (ii) the
Outside Delivery Date shall be postponed by the number of days the Suite 1400
Expansion Effective Date is delayed due to events of Force Majeure. In addition,
if the Suite 1400 Expansion Effective Date has not occurred on or before
March 31, 2018 (the “Required Delivery Date”), Tenant, as its sole remedy, may
terminate



--------------------------------------------------------------------------------

 

this Lease with respect to the Suite 1400 Expansion Space only by giving
Landlord written notice of termination on or before the earlier to occur of:
(i) 10 Business Days after the Required Delivery Date; and (ii) the Suite 1400
Expansion Effective Date. In such event, this Fourth Amendment shall be deemed
null and void and of no further force and effect with respect to the Suite 1400
Expansion Space only, and Landlord shall promptly refund any prepaid rent and
Security Deposit previously advanced by Tenant pursuant to this Fourth Amendment
with respect to the Suite 1400 Expansion Space and, so long as Tenant has not
previously defaulted under any of its obligations under the Work Letter, the
parties hereto shall have no further responsibilities or obligations to each
other with respect to the Suite 1400 Expansion Space. However, the rights and
obligations of Landlord and Tenant with respect to the Existing Lease and the
Original Premises shall remain in full force and effect. Landlord and Tenant
acknowledge and agree that: (i) the determination of the Suite 1400 Expansion
Effective Date shall take into consideration the effect of any delays caused by
Tenant such that possession of the Suite 1400 Expansion Space shall be deemed to
be delivered to Tenant in the condition required herein on the date that
Landlord could reasonably have been expected to deliver possession of the Suite
1400 Expansion Space in the condition required herein absent any delays caused
by Tenant; and (ii) the Required Delivery Date shall be postponed by the number
of days the Suite 1400 Expansion Space is delayed due to events of Force
Majeure. Notwithstanding anything contained herein to the contrary, for purposes
of this Section 1.02 only, an event of Force Majeure shall not be deemed to
include any holding over by the currently existing tenant in the Suite 1400
Expansion Space.

 

2.

Base Rent.

 

  2.01

In addition to Tenant’s obligation to pay Base Rent for the Original Premises,
Tenant shall pay Landlord Base Rent for the Suite 1400 Expansion Space as
follows:

 

Period

   Annual Rate Per
Square Foot      Monthly Base
Rent  

Suite 1400 Expansion Effective Date – Last day of the 12th full calendar month
of the Suite 1400 Expansion Space Term

   $ 56.00      $ 40,558.00  

First day of the 13th full calendar month of the Suite 1400 Expansion Space Term
– 08/31/19

   $ 57.00      $ 41,282.25  

All such Base Rent shall be payable by Tenant in accordance with the terms of
the Lease.

 

  2.02

Notwithstanding anything in this Section to the contrary, so long as Tenant is
not in Default, Tenant shall be entitled to an abatement of Base Rent in the
amount of $40,558.00 (the “Abated Base Rent”) for the 1st full calendar month of
the Suite 1400 Expansion Space Term (the “Base Rent Abatement Period”). During
the Base Rent Abatement Period, only Base Rent payable with respect to the Suite
1400 Expansion Space shall be abated, and the Base Rent payable with respect to
the Original Premises and all Additional Rent and other costs and charges
specified in this Fourth Amendment and the Existing Lease shall remain as due
and payable pursuant to the provisions of this Fourth Amendment and the Existing
Lease.

 

3.

Security Deposit. No security deposit shall be required in connection with this
Fourth Amendment.

 

4.

Tenant’s Pro Rata Share of Expenses and Taxes. From and after the Suite 1400
Expansion Effective Date, Tenant shall pay Tenant’s Pro Rata Share of Expenses
and Taxes applicable to the Suite 1400 Expansion Space in accordance with the
terms of the Lease, provided, however, during such period, (i) the Base Year for
the computation of Tenant’s Pro Rata Share of Expenses applicable to the Suite
1400 Expansion Space shall be calendar year 2016; (ii) the Base Year for the
computation of Tenant’s Pro Rata Share of Taxes applicable to the Suite 1400
Expansion Space shall be Fiscal Year 2017 (i.e., July 1, 2016 to June 30, 2017);
and (iii) Tenant’s Pro Rata Share for the Suite 1400 Expansion Space shall be
0.7831%.

 

5.

Electricity Rate. From and after the Suite 1400 Expansion Effective Date, Tenant
shall pay for electricity consumed by Tenant in the Suite 1400 Expansion Space
in accordance with the terms of the Lease. The initial estimated monthly charge
for electricity for the Suite 1400 Expansion Space shall be $1,013.95 per month
(i.e., $1.40 per rentable square foot per year) as such rate may be adjusted
from time to time to reflect the then current rate for electricity.

 

6.

Improvements to Suite 1400 Expansion Space.

 

  6.01

Condition of Suite 1400 Expansion Space. Tenant has inspected the Suite 1400
Expansion Space and agrees to accept the same “as is” on the Suite 1400
Expansion Effective Date without any agreements, representations,



--------------------------------------------------------------------------------

 

understandings or obligations on the part of Landlord to perform any
alterations, repairs or improvements, except as may be expressly provided
otherwise in this Fourth Amendment.

 

  6.02

Responsibility for Improvements to Suite 1400 Expansion Space. Tenant may
perform improvements to the Suite 1400 Expansion Space in accordance with the
Work Letter attached hereto as Exhibit B and Tenant shall be entitled to an
improvement allowance in connection with such work as more fully described in
Exhibit B.

 

7.

Early Access to Suite 1400 Expansion Space. If Tenant is permitted to take
possession of the Suite 1400 Expansion Space before the Suite 1400 Expansion
Effective Date, such possession shall be subject to the terms and conditions of
the Existing Lease and this Fourth Amendment and Tenant shall pay Base Rent and
Additional Rent applicable to the Suite 1400 Expansion Space to Landlord for
each day of possession prior to the Suite 1400 Expansion Effective Date.
However, except for the cost of services requested by Tenant (e.g. freight
elevator usage), Tenant shall not be required to pay Rent for the Suite 1400
Expansion Space for any days of possession before the Suite 1400 Expansion
Effective Date during which Tenant, with the approval of Landlord, is in
possession of the Suite 1400 Expansion Space for the sole purpose of performing
improvements or installing furniture, equipment or other personal property.

 

8.

Deleted Provision. Effective as of the Suite 1400 Expansion Effective Date
Section 6 (Right of First Offer) of Exhibit F of the Original Lease is hereby
deleted in its entirety and is of no further force and effect.

 

9.

Initial Suite 1400 Expansion Space Suite Signage and Building Directory.
Notwithstanding anything to the contrary contained in Section 3 and Section 4 of
Exhibit E (Building Rules and Regulations) of the Original Lease, Landlord, at
Landlord’s cost and expense, shall install, for the Tenant as initially named
herein, using the standard graphics for the Building, initial Building standard
tenant identification and suite numbers at the entrance to the Suite 1400
Expansion Space and on the Building directory in the main Building lobby.
Thereafter, any additional tenant identification shall be (i) subject to
Landlord’s prior review and approval thereof, and (ii) installed by Landlord, at
Tenant’s cost and expense, using the standard graphics for the Building;
provided, however, that if the Premises or any portion thereof comprise an
entire floor in the Building, then Tenant shall not be restricted to using
standard graphics for the Building with regard to Tenant’s signage on such full
floor, but any such non-Building standard signage shall be subject to Landlord’s
prior approval, which approval shall not be unreasonably withheld, conditioned
or delayed.

 

10.

Parking. Effective as of the Suite 1400 Expansion Effective Date, Section 1
(Parking) of Exhibit F of the Original Lease, as amended, shall be further
amended to reflect that one (1) additional unreserved parking space shall be
leased to Tenant with respect to the Suite 1400 Expansion Space, for parking by
Tenant and its employees, for the then current rate for parking per unreserved
parking space, per month, plus applicable tax thereon, as such rate may be
adjusted from time-to-time to reflect the current rate for parking in the Garage
during the Suite 1400 Expansion Space Term. As of the date of this Fourth
Amendment, the current charge for unreserved parking spaces in the Garage is
$550.00 per month, subject to change. The availability of such parking space,
and the terms under which Tenant is entitled to use such parking space shall be
subject to the terms of Section 1 of Exhibit F of the Original Lease.

 

11.

Miscellaneous.

 

  11.01

This Fourth Amendment and the attached exhibits, which are hereby incorporated
into and made a part of this Fourth Amendment, set forth the entire agreement
between the parties with respect to the matters set forth herein. This Fourth
Amendment shall be binding upon and shall inure to the benefit of Landlord and
Tenant and their respective legal representatives, successors and assigns. There
have been no additional oral or written representations or agreements. Under no
circumstances shall Tenant be entitled to any Rent abatement, improvement
allowance, leasehold improvements, or other work to the Premises, or any similar
economic incentives that may have been provided to Tenant in connection with
entering into the Existing Lease, unless specifically set forth in this Fourth
Amendment. Tenant agrees that neither Tenant nor its agents or any other parties
acting on behalf of Tenant shall disclose any matters set forth in this Fourth
Amendment or disseminate or distribute any information concerning the terms,
details or conditions hereof to any person, firm or entity without obtaining the
express written consent of Landlord.

 

  11.02

Except as herein modified or amended, the provisions, conditions and terms of
the Existing Lease shall remain unchanged and in full force and effect.

 

  11.03

In the case of any inconsistency between the provisions of the Existing Lease
and this Fourth Amendment, the provisions of this Fourth Amendment shall govern
and control.



--------------------------------------------------------------------------------

  11.04

Submission of this Fourth Amendment by Landlord is not an offer to enter into
this Fourth Amendment but rather is a solicitation for such an offer by Tenant.
Landlord shall not be bound by this Fourth Amendment until Landlord has executed
and delivered the same to Tenant. Tenant agrees that its execution of this
Fourth Amendment constitutes a firm offer to enter the same, which may not be
withdrawn for a period of 30 days after delivery to Landlord (or such other
period as may be expressly provided in any other agreement signed by the
parties).

 

  11.05

The capitalized terms used in this Fourth Amendment shall have the same
definitions as set forth in the Existing Lease to the extent that such
capitalized terms are defined therein and not redefined in this Fourth
Amendment.

 

  11.06

Tenant hereby represents to Landlord that Tenant has dealt with no broker, agent
or finder other than McCall & Almy (“Tenant’s Broker”) in connection with this
Fourth Amendment. Tenant agrees to indemnify and hold Landlord, its trustees,
members, managers, principals, beneficiaries, partners, officers, directors,
employees, mortgagee(s) and agents, and the respective principals and members of
any such agents harmless from all claims of any brokers, agents or finders
claiming to have represented Tenant in connection with this Fourth Amendment.
Landlord hereby represents to Tenant that Landlord has dealt with no broker,
agent or finder in connection with this Fourth Amendment. Landlord agrees to
indemnify and hold Tenant, its trustees, members, managers, principals,
beneficiaries, partners, officers, directors, employees, and agents, and the
respective principals and members of any such agents harmless from all claims of
any brokers, agents or finders claiming to have represented Landlord in
connection with this Fourth Amendment. Landlord agrees to pay a brokerage
commission to Tenant’s Broker in accordance with the terms of a separate
commission agreement entered into or to be entered into between Landlord and
Tenant’s Broker.

 

  11.07

Each signatory of this Fourth Amendment represents hereby that he or she has the
authority to execute and deliver the same on behalf of the party hereto for
which such signatory is acting.

 

  11.08

This Fourth Amendment may be executed in counterparts and shall constitute an
agreement binding on all parties notwithstanding that all parties are not
signatories to the original or the same counterpart provided that all parties
are furnished a copy or copies thereof reflecting the signature of all parties.
Transmission of a facsimile or by email of a pdf copy of the signed counterpart
of this Fourth Amendment shall be deemed the equivalent of the delivery of the
original, and any party so delivering a facsimile or pdf copy of the signed
counterpart of this Fourth Amendment by email transmission shall in all events
deliver to the other party an original signature promptly upon request.

 

  11.09

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS FOURTH AMENDMENT OR
THE EXISTING LEASE, THE LIABILITY OF LANDLORD (AND OF ANY SUCCESSOR LANDLORD)
SHALL BE LIMITED TO THE INTEREST OF LANDLORD IN THE PROPERTY. TENANT SHALL LOOK
SOLELY TO LANDLORD’S INTEREST IN THE PROPERTY FOR THE RECOVERY OF ANY JUDGMENT
OR AWARD AGAINST LANDLORD OR ANY LANDLORD RELATED PARTY. NEITHER LANDLORD NOR
ANY LANDLORD RELATED PARTY SHALL BE PERSONALLY LIABLE FOR ANY JUDGMENT OR
DEFICIENCY, AND IN NO EVENT SHALL LANDLORD OR ANY LANDLORD RELATED PARTY BE
LIABLE TO TENANT FOR ANY LOST PROFIT, DAMAGE TO OR LOSS OF BUSINESS OR ANY FORM
OF SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGE. BEFORE FILING SUIT FOR AN ALLEGED
DEFAULT BY LANDLORD, TENANT SHALL GIVE LANDLORD AND THE MORTGAGEE(S) WHOM TENANT
HAS BEEN NOTIFIED HOLD MORTGAGES, NOTICE AND REASONABLE TIME TO CURE THE ALLEGED
DEFAULT. WITHOUT LIMITING THE FOREGOING, IN NO EVENT SHALL LANDLORD OR ANY
MORTGAGEES OR LANDLORD RELATED PARTIES EVER BE LIABLE FOR ANY CONSEQUENTIAL OR
INCIDENTAL DAMAGES OR ANY LOST PROFITS OF TENANT.

[SIGNATURES ON THE FOLLOWING PAGE]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Fourth Amendment
under seal in two or more counterparts as of the day and year first above
written.

 

LANDLORD:

MA-100 SUMMER STREET OWNER, L.L.C., a Delaware limited liability company

By:

 

MA-100 Summer Street, L.L.C., a Delaware limited liability company, its sole
member

 

By:

 

/s/ John Conley                        

   

Name:

 

John Conley

   

Title:

 

Vice President, Asset Management

TENANT:

RAPID7, INC., a Delaware corporation

By:

 

/s/ Corey Thomas

 

Name:

 

Corey Thomas

 

Title:

 

CEO



--------------------------------------------------------------------------------

EXHIBIT A

OUTLINE AND LOCATION OF SUITE 1400 EXPANSION SPACE



--------------------------------------------------------------------------------

EXHIBIT B

WORK LETTER

This Exhibit is attached to and made a part of the Fourth Amendment by and
between MA-100 SUMMER STREET OWNER, L.L.C., a Delaware limited liability company
(“Landlord”), and RAPID7, INC., a Delaware corporation (“Tenant”), for space in
the Building located at 100 Summer Street, Boston, Massachusetts 02110.
Capitalized terms used but not defined herein shall have the meanings given in
the Lease.

As used in this Work Letter, the “Premises” shall be deemed to mean the Suite
1400 Expansion Space, as defined in the attached Fourth Amendment.

 

1.

Alterations and Allowance.

 

  1.01

Tenant, following the delivery of the Premises by Landlord and the full and
final execution and delivery of the Fourth Amendment to which this Exhibit is
attached, shall have the right to perform alterations and improvements in the
Premises to prepare the Premises for Tenant’s occupancy (the “Initial
Alterations”). Notwithstanding the foregoing, Tenant and its contractors shall
not have the right to perform Initial Alterations in the Premises unless and
until Tenant has complied with all of the terms and conditions of Section 9 of
the Original Lease, including, without limitation, approval by Landlord of the
final plans for the Initial Alterations and the contractors to be retained by
Tenant to perform such Initial Alterations. Tenant shall be responsible for all
elements of the design of Tenant’s plans (including, without limitation,
compliance with Law, functionality of design, the structural integrity of the
design, the configuration of the Premises and the placement of Tenant’s
furniture, appliances and equipment), and Landlord’s approval of Tenant’s plans
shall in no event relieve Tenant of the responsibility for such design.
Landlord’s approval of the contractors to perform the Initial Alterations shall
not be unreasonably withheld, conditioned or delayed. Landlord hereby approves
the following as general contractors for the Initial Alterations: Shawmut,
Columbia, Structure Tone and Lee Kennedy. The parties agree that Landlord’s
approval of the general contractor to perform the Initial Alterations shall not
be considered to be unreasonably withheld if any such general contractor
(i) does not have trade references reasonably acceptable to Landlord, (ii) does
not maintain insurance as required pursuant to the terms of the Lease,
(iii) does not have the ability to be bonded for the work in an amount of no
less than 150% of the total estimated cost of the Initial Alterations (provided
that Shawmut, Columbia, Structure Tone and Lee Kennedy need only have the
ability to be bonded for the work in an amount of no less than 100% of the total
estimated cost of the Initial Alterations), (iv) does not provide current
financial statements reasonably acceptable to Landlord, or (v) is not licensed
as a contractor in the state/municipality in which the Premises is located.
Tenant acknowledges the foregoing is not intended to be an exclusive list of the
reasons why Landlord may reasonably withhold its consent to a general
contractor.

 

  1.02

Provided there does not exist an uncured Default by Tenant under the Lease,
Landlord agrees to contribute the sum of $43,455.00 (i.e., $5.00 per square foot
of the Premises) (the “Allowance”) to be applied towards toward the cost of
(i) the Initial Alterations in preparation of Tenant’s initial occupancy of the
Premises (including, but not limited to, the cost of preparing design and
construction documents and mechanical and electrical plans for the Initial
Alterations, the cost of city permits, and for hard costs in connection with the
Initial Alterations), provided that Tenant provides Landlord with the
documentation set forth in this Section 1.02 below relating to the Initial
Alterations by the last day of the 7th full calendar month following the Suite
1400 Expansion Effective Date, and/or (ii) FF&E Costs (defined below) and/or
Cabling Costs (defined below), provided that Tenant provides Landlord with the
documentation set forth in Section 1.03 below relating to the FF&E Costs and/or
Cabling Costs by the last day of the 7th full calendar month following the Suite
1400 Expansion Effective Date. Any portion of the Allowance to be applied toward
the cost of the Initial Alterations, less a 10% retainage (which retainage shall
be payable as part of the final draw), shall be paid to Tenant or, at Landlord’s
option, to the order of the general contractor that performs the Initial
Alterations, in periodic disbursements within 30 days after receipt of the
following documentation: (i) an application for payment and sworn statement of
contractor substantially in the form of AIA Document G-702 covering all work for
which disbursement is to be made to a date specified therein; (ii) a
certification from an AIA architect substantially in the form of the Architect’s
Certificate for Payment which is located on AIA Document G702, Application and
Certificate of Payment; (iii) Contractor’s, subcontractor’s and material
supplier’s waivers of liens which shall cover all Initial Alterations for which
disbursement is being requested and all other statements and forms required for
compliance with the mechanics’ lien laws of the state in which the Premises is
located, together with all such invoices, contracts, or other supporting data as
Landlord or Landlord’s Mortgagee may reasonably require; (iv) a cost breakdown
for each trade or subcontractor performing the Initial Alterations; (v) plans
and specifications for the Initial Alterations, together with a certificate from
an AIA architect that such plans and specifications comply in all material
respects with all laws affecting the Building,



--------------------------------------------------------------------------------

 

Property and Premises; (vi) copies of all construction contracts for the Initial
Alterations, together with copies of all change orders, if any; and (vii) a
request to disburse from Tenant containing an approval by Tenant of the work
done and a good faith estimate of the cost to complete the Initial Alterations.
Upon completion of the Initial Alterations, and prior to final disbursement of
the Allowance, Tenant shall furnish Landlord with: (1) general contractor and
architect’s completion affidavits, (2) full and final waivers of lien,
(3) receipted bills covering all labor and materials expended and used,
(4) as-built plans of the Initial Alterations, and (5) the certification of
Tenant and its architect that the Initial Alterations have been installed in a
good and workmanlike manner in accordance with the approved plans, and in
accordance with applicable Laws, codes and ordinances. In no event shall
Landlord be required to disburse the Allowance more than one time per month. If
the Initial Alterations exceed the Allowance, Tenant shall be entitled to the
Allowance in accordance with the terms hereof, but each individual disbursement
of the Allowance shall be disbursed in the proportion that the Allowance bears
to the total cost for the Initial Alterations, less the 10% retainage referenced
above. Notwithstanding anything herein to the contrary, Landlord shall not be
obligated to disburse any portion of the Allowance towards the cost of the
Initial Alterations, FF&E Costs, and/or Cabling Costs during the continuance of
an uncured Default under the Lease, and Landlord’s obligation to disburse or
apply the Allowance shall only resume when and if such Default is cured.

 

  1.03

Landlord shall disburse such portion of the applicable portion of the Allowance
requested by Tenant for FF&E Costs, and/or Cabling Costs within 30 days after
the receipt of invoices from Tenant with respect to Tenant’s actual FF&E Costs
and/or Cabling Costs.

Tenant’s “FF&E Costs” shall mean the costs and expenses incurred by Tenant in
purchasing any furniture, mutually acceptable equipment or other personalty for
the Premises and/or the cost to move and install same in the Premises.

Tenant’s “Cabling Costs” shall mean the costs and expenses incurred by Tenant
for the cost of the purchase and installation of telephone, computer and data
cabling in the Premises.

 

  1.04

Notwithstanding anything contained in this Work Letter to the contrary, any
unused or unapplied portion of the Allowance which has not been requested by
Tenant with all required supporting documentation included as of the last day of
the 7th full calendar month following the Suite 1400 Expansion Effective Date
shall accrue to the sole benefit of Landlord, it being understood that Tenant
shall not be entitled to any credit, abatement or other concession in connection
with any such remaining unused or unapplied portion of the Allowance. Tenant
shall be responsible for all applicable state sales or use taxes, if any,
payable in connection with the Initial Alterations and/or Allowance.

 

  1.05

Tenant agrees to accept the Premises in its “as-is” condition and configuration,
it being agreed that Landlord shall not be required to perform any work, except
as provided above with respect to the Allowance, incur any costs in connection
with the construction or demolition of any improvements in the Premises.

 

2.

This Exhibit shall not be deemed applicable to any additional space added to the
Premises at any time or from time to time, whether by any options under the
Lease or otherwise, or to any portion of the original Premises or any additions
to the Premises in the event of a renewal or extension of the original Term of
the Lease, whether by any options under the Lease or otherwise, unless expressly
so provided in the Lease or any amendment or supplement to the Lease.